Citation Nr: 9929625	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-05 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to secondary service connection for a nervous 
condition.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


REMAND

The veteran served on active duty from March 1953 to February 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) from a July 1993 RO decision which denied the 
veteran's application to reopen a claim for secondary service 
connection for a nervous condition.  The last supplemental 
statement of the case was issued by the RO in November 1998.  
Such document lists the issue as entitlement to secondary 
service connection for a nervous condition (as due to 
service-connected skin and left knee disorders).

The case was certified to the Board in May 1999.  In June 
1999, additional medical evidence was submitted to the Board 
(a June 1999 statement from a VA clinician).  As the recently 
submitted evidence relates to the veteran's claim, and 
initial RO consideration of such evidence has not been 
waived, the case must be returned to the RO for its review of 
the evidence and, if the claim remains denied, inclusion of 
the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (1998).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should review the claim for 
secondary service connection for a 
nervous condition, taking into account 
all the evidence received since the 
November 1998 supplemental statement of 
the case (including the June 1999 medical 
statement submitted directly to the 
Board).  If the claim remains denied, the 
veteran and his 



representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


